 
 
I 
108th CONGRESS 2d Session 
H. R. 5236 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2004 
Mr. Paul introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Education and the Workforce and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To prohibit the use of Federal funds for any universal or mandatory mental health screening program. 
 
 
1.Short titleThis Act may be cited as the Let Parents Raise Their Kids Act of 2004. 
2.FindingsThe Congress finds as follows: 
(1)The United States Preventive Services Task Force (USPSTF) issued findings and recommendation against screening for suicide that corroborate those of the Canadian Preventive Services Task Force. USPSTF found no evidence that screening for suicide risk reduces suicide attempts or mortality. There is limited evidence on the accuracy of screening tools to identify suicide risk in the primary care setting, including tools to identify those at high risk.. 
(2)The 1999 Surgeon General’s report on mental health admitted the serious conflicts in the medical literature regarding the definitions of mental health and mental illness when it said, In other words, what it means to be mentally healthy is subject to many different interpretations that are rooted in value judgments that may vary across cultures. The challenge of defining mental health has stalled the development of programs to foster mental health (Secker, 1998). …. 
(3)The Surgeon General’s report also says, The diagnosis of mental disorders is often believed to be more difficult than diagnosis of somatic or general medical disorders since there is no definitive laboratory test or abnormality in brain tissue that can identify the illness.. 
(4)Accurate mental health diagnosis of children is difficult as admitted by the Surgeon General’s report that says, The science is challenging because of the ongoing process of development. The normally developing child hardly stays the same long enough to make stable measurements. Adult criteria for illness can be difficult to apply to children and adolescents, when the signs and symptoms of mental disorders are often also the characteristics of normal development.. 
(5)Authors of the bible of psychiatric diagnosis, the Diagnostic and Statistical Manual, admit that the diagnostic criteria for mental illness are vague, saying, DSM-IV criteria remain a consensus without clear empirical data supporting the number of items required for the diagnosis. … Furthermore, the behavioral characteristics specified in DSM-IV, despite efforts to standardize them, remain subjective… . (American Psychiatric Association Committee on the Diagnostic and Statistical Manual (DSM–IV 1994), pp. 1162-1163). 
(6)Because of the subjectivity of psychiatric diagnosis, it is all too easy for a psychiatrist to label a person’s disagreement with the psychiatrist’s political beliefs a mental disorder. 
(7)At least one federally-funded school violence prevention program has suggested that a child who shares his or her parent’s traditional values may be likely to instigate school violence. 
(8)Despite many statements in the popular press and by groups promoting the psychiatric labeling and medication of children, that ADD/ADHD is due to a chemical imbalance in the brain, the 1998 National Institutes of Health Consensus Conference said, … further research is necessary to firmly establish ADHD as a brain disorder. This is not unique to ADHD, but applies as well to most psychiatric disorders, including disabling diseases such as schizophrenia. … Although an independent diagnostic test for ADHD does not exist. … Finally, after years of clinical research and experience with ADHD, our knowledge about the cause or causes of ADHD remains speculative.. 
(9)There has been a precipitous increase in the prescription rates of psychiatric drugs in children: 
(A)A 300-percent increase in psychotropic drug use in 2 to 4 year old children from 1991 to 1995 (Journal of the American Medical Association, 2000). 
(B)A 300-percent increase in psychotropic drug use in children from 1987 to 1996 (Archives of Pediatric & Adolescent Medicine, 2003). 
(C)More money was spent on psychiatric drugs for children than on antibiotics or asthma medication (Medco Trends, 2004). 
(10)A September 2004 Food and Drug Administration hearing found that more than two-thirds of studies of antidepressants given to depressed children showed that they were no more effective than placebo, or sugar pills, and that only the positive trials were published by the pharmaceutical industry. The lack of effectiveness of antidepressants has been known by the Food and Drug Administration since at least 2000 when, according to the Food and Drug Administration Background Comments on Pediatric Depression, Robert Temple of the Food and Drug Administration Office of Drug Evaluation acknowledged the preponderance of negative studies of antidepressants in pediatric populations. The Surgeon General’s report said of stimulant medication like Ritalin, However, psychostimulants do not appear to achieve long-term changes in outcomes such as peer relationships, social or academic skills, or school achievement.. 
(11) The Food and Drug Administration finally acknowledged in September 2004, that the newer antidepressants are related to suicidal thoughts and actions in children and that this data was hidden for years. The Food and Drug Administration had over 2000 reports of completed suicides from 1987 to 1995 for the drug Prozac alone, which by the agency’s own calculations represent but a fraction of the suicides. Prozac is the only such drug approved by the Food and Drug Administration for use in children. 
(12)Other possible side effects of psychiatric medication used in children include mania, violence, dependence, weight gain, and insomnia from the newer antidepressants; cardiac toxicity including lethal arrhythmias from the older antidepressants; growth suppression, psychosis, and violence from stimulants; and diabetes from the newer anti-psychotic medications. 
(13)Parents are already being coerced to put their children on psychiatric medications and some children are dying because of it. Universal or mandatory mental health screening and the accompanying treatments recommended by the President’s New Freedom Commission on Mental Health will only increase that problem. Across the country, Patricia Weathers, the Carroll Family, the Johnston Family, and the Salazar Family were all charged or threatened with child abuse charges for refusing or taking their children off of psychiatric medications. 
(14)The United States Supreme Court in Pierce versus Society of Sisters (268 U.S. 510 (1925)) held that parents have a right to direct the education and upbringing of their children. 
(15)Universal or mandatory mental health screening violates the right of parents to direct and control the upbringing of their children. 
(16)Federal funds should never be used to support programs that could lead to the increased over-medication of children, the stigmatization of children and adults as mentally disturbed based on their political or other beliefs, or the violation of the liberty and privacy of Americans by subjecting them to invasive mental health screening (the results of which are placed in medical records which are available to government officials and special interests without the patient’s consent). 
3.Prohibition against Federal funding of universal or mandatory mental health screening 
(a)Universal or mandatory mental health screening programNo Federal funds may be used to establish or implement any universal or mandatory mental health screening program. 
(b)Refusal to consent as basis of a charge of child abuse or education neglectNo Federal education funds may be paid to any local educational agency or other instrument of government that uses the refusal of a parent or legal guardian to provide express, written, voluntary, informed consent to mental health screening for his or her child as the basis of a charge of child abuse or education neglect until the agency or instrument demonstrates that it is no longer using such refusal as a basis of a child abuse or education neglect charge. 
(c)DefinitionFor purposes of this Act, the term universal or mandatory mental health screening program— 
(1)means any mental health screening program in which a set of individuals (other than members of the Armed Forces or individuals serving a sentence resulting from conviction for a criminal offense) is automatically screened without regard to whether there was a prior indication of a need for mental health treatment; and 
(2)includes— 
(A)any program of State incentive grants for transformation to implement recommendations in the July 2003 report of the President’s New Freedom Commission on Mental Health; and 
(B)any student mental health screening program that allows mental health screening of individuals under 18 years of age without the express, written, voluntary, informed consent of the parent or legal guardian of the individual involved.  
 
